Motion Granted in Part and Denied in Part and Order filed July 19, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00216-CV
                                   ____________

                      JOE ALFRED IZEN JR., Appellant

                                        V.

             BRIAN LAINE AND KIMBERLY LAINE, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-28211

                    CONTINUING ABATEMENT ORDER
      The court abated this appeal on May 3, 2018 to allow the parties to mediate
this case. On July 3, 2018, appellant filed motion to extend the abatement period.
The motion is granted in part and denied in part and we issue the following order.

      We deny appellant’s motion to the extent it requests appointment of a
mediator. The parties may select a mediator by agreement.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 4, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.

                                    PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.